Citation Nr: 0007817	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-07 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there is active duty service sufficient to warrant 
entitlement to a non service-connected pension.


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

This appeal arose from a January 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied the appellant's claim of 
entitlement to a non service-connected pension based on lack 
of at least 90 days active duty service during wartime.  The 
appellant subsequently moved from Houston to Dallas, Texas 
and jurisdiction over her case as transferred to the RO in 
Waco, Texas.

Pursuant to the appellant's request, a Travel Board hearing 
was scheduled to be held in October 1999 at the RO in Waco, 
Texas.  The appellant requested that the hearing be canceled.  
She did not ask that the hearing be rescheduled.  


FINDING OF FACT

The appellant does not have 90 or more days of active service 
during wartime.


CONCLUSION OF LAW

The appellant is not eligible for a non service connected 
pension.  38 U.S.C.A. § 1521 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is ultimately seeking entitlement to a non 
service-connected pension.  As noted in the Introduction, the 
RO determined that she does not have requisite service and 
the veteran appealed that determination.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant law and regulations

Non service-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to non 
service-connected disabilities that are not the result of his 
or her own willful misconduct.  38 U.S.C.A. § 1521 (West 
1991). 

Factual background

The appellant's DD Form 214 reveals that she served in the 
United States Army from October 30, 1973 to February 5, 1974.  
Under Item 21 of the DD Form 214, Time Lost, 3 days AWOL and 
11 days excess leave were listed.

The RO attempted to verify with the National Personnel 
Records Center (NPRC) whether the 11 days of excess leave 
could be counted as active service.  In July 1999, the NPRC 
responded, "No[,] excess leave is not included in his [sic] 
AD svc."

Analysis

As indicated above, in order to be eligible for a non 
service-connected pension, a veteran must have service on 
active duty for 90 or more days during a period of war.   The 
appellant's service dates are from October 30, 1973 to 
February 5, 1974, a period of 99 days.  However, 14 days were 
categorized on her DD Form 214 as "time lost"; 3 due to 
AWOL and 11 due to excess leave, resulting in only 85 days of 
active duty.  

The appellant does not dispute the 3 days of AWOL.  She 
contends that the 11 days of excess leave are "holiday 
leave" which are creditable for entitlement to a non 
service-connected pension and which would result in her 
active duty being in excess of 90 days (see the September 
1999 statement of her accredited representative in lieu of a 
VA Form 646).

In this case, both the service department and the NPRC have 
indicated that the appellant does not have the requisite 90 
days of active duty service.  Although the appellant claims 
that the disputed 11 days are "holiday leave" which should 
be countable in determining her eligibility for a non 
service-connected pension, she has presented no official 
documentation which supports that contention.

The United States Court of Appeals for Veterans Claims has 
held that "VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed Forces" 
and "service department findings are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203 (1998); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993). 

The official service department record has classified the 11 
days of excess leave as "time lost".  The NPRC has also 
indicated that this time is not countable as active duty.  As 
noted above, the Board is obligated to rely on such official 
documentation.  In cases such as this, where the law is 
dispositive, the claim must be denied because of the absence 
of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

For the reasons and bases expressed above, the Board 
concludes that the appellant does not have the requisite 90 
days of active duty.  Her claim of entitlement to basic 
eligibility to a non service-connected pension is accordingly 
denied.

Additional comment

Correction of the dates of a veteran's service is not a 
matter within the purview of VA.  See 38 C.F.R. § 3.203 
(1999).  If the appellant believes there is a reason to 
dispute the report of the service department or the contents 
of military records, the proper course is to pursue such 
disagreement with the service department. See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).



ORDER

The appellant does not have active duty service sufficient to 
warrant entitlement to a non service-connected pension.  
Entitlement to the benefit sought on appeal is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The appellant's service was during a period of war.  See 38 C.F.R. § 3.2(f) (1999).

